FILED
                            NOT FOR PUBLICATION                             MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-16200

               Plaintiff - Appellee,             D.C. No. 2:06-cv-02335-EHC

  v.
                                                 MEMORANDUM *
DENNIS OWEN POSELEY,

               Defendant,

  and

PATRICIA ANN ENSIGN, AKA Patricia
Moats, AKA Patricia Poseley,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Earl H. Carroll, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Patricia Ann Ensign appeals pro se from the district court’s orders

dismissing for lack of jurisdiction her motion for declaratory and injunctive relief

from the Internal Revenue Services’s (“IRS”) assessment of administrative

penalties for selling tax evasion schemes. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Hughes v. United States, 953 F.2d 531, 535 (9th Cir.

1992), and we affirm.

      Dismissal on jurisdictional grounds of Ensign’s motion for relief from the

assessment of penalties under 26 U.S.C. § 6700 was proper because the

government is immune from being sued regarding such penalties except under

limited circumstances that Ensign failed to establish. See 26 U.S.C. § 6703(c) (to

contest § 6700 penalty, claimant must pay 15% of penalty and file a refund claim

with IRS); 26 U.S.C. § 7422(a) (prohibiting suit to recover penalties until refund

claim is filed); see also Korobkin v. United States, 988 F.2d 975, 976 (1993) (per

curiam) (court lacks jurisdiction over challenge to § 6700 penalty if party fails to

comply with statutory administrative claim requirement); Dunn & Black, P.S. v.

United States, 492 F.3d 1084, 1087-88 (9th Cir. 2007) (waivers of sovereign

immunity must be unequivocal and strictly construed in the government’s favor).

      The district court did not abuse its discretion in denying Ensign’s motion for

reconsideration because she failed to establish grounds for such relief. See Sch.


                                           2                                    10-16200
Dist. No. 1J, Multnomah Cnty., Or. v. AcandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (reviewing denial of reconsideration under Federal Rules of Civil Procedure

59(e) and 60(b) for an abuse of discretion and setting forth requirements).

      Ensign’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                   10-16200